            Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 1 of 30



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                              )
ALISSA FREDRICKS,                             )
                                              )
                      Plaintiff,
                                              )
v.                                            )
                                                  CIVIL ACTION NO.
                                              )
MARKEL CATCO INVESTMENT                       )
MANAGEMENT LTD AND MARKEL                     )
CORP.,                                        )
                                              )
                      Defendant.              )
                                              )


                            COMPLAINT AND JURY DEMAND

       Plaintiff Alissa Fredricks (“Plaintiff”) brings this Complaint against Markel CATCo

Investment Management Ltd (“Markel CATCo”) and Markel Corp. (“Markel” or, collectively

with Markel CATCo, “Defendants”).


                                        OVERVIEW

       1.       This action arises from the improper and unlawful actions of Markel and its

wholly-owned subsidiary Markel CATCo, as well as others acting at Markel’s behest, through

which Defendants have refused to make incentive payments to Plaintiff in the amount of

$7,450,000, all of which became due and owing upon the occasion of the termination of her

employment without cause. The action further arises from efforts undertaken by Defendants to

tarnish Plaintiffs’ reputation in order to prevent her from competing with Defendants in the

future. Defendants have used unlawful, unfair and deceptive means to achieve these ends. Such

conduct has included without limitation wrongfully terminating Plaintiff’s employment without
            Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 2 of 30



cause on pretextual grounds; attempting to justify the wrongful termination by amending a

corporate policy after the fact to make previous conduct improper; invading her privacy by

accessing highly personal information without authorization, and then using such highly personal

information to cause public embarrassment, injury to reputation, and emotional distress;

implying in a public announcement that the termination somehow related to an on-going

Government inquiry of Markel CATCo, when in fact the events were unrelated; and, conducting

all such activities, maliciously, intentionally, with reckless disregard for the truth, and/or

negligently, thereby causing irreparable and foreseeable harm to Plaintiff and her good

reputation.

       2.       In May 2016, Markel CATCo hired Plaintiff to work as a Senior Actuary in its

office in Wellesley, Massachusetts. Plaintiff’s principal residence was then, and is now, in

Massachusetts, although a period of her work for Markel CATCo was in Bermuda. Plaintiff is

skilled in astrophysics, actuarial science and catastrophe risk modeling; and it quickly became

clear to many at Markel CATCo and Markel that she had the potential for significant promotions

to leadership positions, including as successor to Markel CATCo’s then Chief Executive Officer

Anthony Belisle (“Mr. Belisle”). Plaintiff signed various employment-related agreements over

time, the last of which was the “Addendum to Employment Agreement” executed on October

19, 2018 and attached hereto as Ex. 1 (the “Addendum”). The Addendum replaced the previous

“Schedule 2 Incentive Compensation,” and governs Plaintiff’s incentive compensation structure,

which included, among other elements, a Continued Service Bonus (“CSB”) and a Retention

Bonus (“RB”) (collectively, the “Incentive Payments”).

       3.       The CSB was in the total aggregate amount of $450,000 to be earned in three non-

equal segments if Plaintiff remained actively and continuously employed in good standing on




                                              -2-
            Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 3 of 30



December 31 of 2018, 2019, and 2020. In the event that her employment was terminated

without cause before December 31, 2020, she was contractually entitled to receive any unpaid

portion of the CSB with thirty days of the termination date.

       4.       The RB, in the gross amount of $7,000,000 was to be paid in full on March 31,

2019, with vesting on a prorated monthly basis, and final vesting on March 31, 2021.         In the

event that Plaintiff’s employment was terminated without cause, she was contractually entitled to

full vesting and to retention of the full bonus with no claw-back rights on the part of Defendants.

       5.       The funds for the CSB came, not from Defendants, but from funds allocated by

Mr. Belisle from his own incentive payments from Markel CATCo. Each year, Mr. Belisle

determined the recipients and the amount to be allocated to key employees, obtained Markel’s

sign-off, and provided a spreadsheet of approved payments to Markel CATCo for distribution

(the “Belisle Allocations”).   The last of his incentive payments, in the amount of $65,950,000

after earmarking the Belisle Allocations, vested on December 31, 2018 and was to be paid by

January 30, 2019.

       6.       The funds for Plaintiff’s RB also came, not from Defendants, but from the Belisle

Allocations. The $7,000,000 RB was in recognition of her role as Mr. Belisle’s presumed

successor.

       7.       Thus, Mr. Belisle provided the funds from his own guaranteed incentive payments

for Plaintiffs’ Incentive Payments in the amount of $7,450,000.             Markel approved the

allocations, and Markel CATCo contractually guaranteed the payments in the Addendum.

       8.       As the January 30, 2019 deadline approached for Markel CATCo to make the last

incentive payments to Mr. Belisle in the amount of $65,950,000, Markel used its ownership of

Markel CATCo to contrive a scheme to cause Markel CATCo to terminate Plaintiff’s and Mr.




                                               -3-
            Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 4 of 30



Belisle’s employment, purportedly for cause, before January 30. In this way, Markel and Markel

CATCo avoided payment of Mr. Belisle’s $65,950,000, and Plaintiff’s vested $125,000 CSB

payment. In addition, Markel and Markel CATCo avoided Plaintiff’s $7,000,000 RB due weeks

later on March 31, 2019, and Plaintiff’s remaining $325,000 CSB due over time, or immediately

in the event of termination without cause. Had Markel and Markel CATCo terminated only Mr.

Belisle’s employment, Markel CATCo would still have owed Plaintiff $7,450,000 in CSB and

RB from the Belisle Allocations, pursuant to the Addendum.

       9.       The scheme contrived by Markel to cause Markel CATCo to terminate Plaintiff’s

and Mr. Belisle’s employment included the following: On January 18, 2019, Markel unilaterally

and without notice reconstituted the Markel CATCo Board with five of its own captive directors,

thereby giving Markel instant control of the Board and the ability to terminate Plaintiff’s and Mr.

Belisle’s employment. All of Mr. Belisle’s remaining incentive payments and a portion of

Plaintiff’s Incentive Payments had already vested on December 31, 2018. All of Plaintiff’s

Incentive Payments were due and owing within thirty days of termination if Plaintiff were

terminated without cause. Defendants claimed that the terminations were “for cause,” and were

based upon an undisclosed personal relationship between Plaintiff and Mr. Belisle. Once the

terminations were announced, Markel refused to satisfy, or to allow Markel CATCo to satisfy,

the payment obligations to either Plaintiff or Mr. Belisle, including those that had already vested

on December 31, 2018.

       10.      In conjunction with the termination of Plaintiff’s employment, in a manner that

ensured that Plaintiff and Mr. Belisle would be critically impeded from competing with Markel

or Markel CATCo in the future, Markel publicly announced the purportedly for-cause

termination, disclosed the personal relationship as the grounds, and simultaneously falsely




                                               -4-
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 5 of 30



intimated that the terminations were somehow related to a Government inquiry of Markel

CATCo that had been in process since November 30, 2018 relating to loss reserves. The

terminations in fact had nothing to do with the on-going Government inquiry.

       11.     Plaintiff now brings this action to enforce her rights under the Addendum, and to

recover for additional damages suffered as a result of Defendants’ tortious conduct.


                                           PARTIES

       12.     Plaintiff is a citizen of the United States whose principal residence is in

Barnstable County, Massachusetts.

       13.     Defendant Markel CATCo Investment Management Ltd. (“Markel CATCo”) is a

Bermuda exempted reinsurance investment company.           Markel CATCo’s principal place of

business is in Hamilton, Bermuda, and it conducts business all over the world. Markel CATCo

is a party to the Addendum.

       14.     Defendant Markel Corporation is a corporation organized under the laws of the

Commonwealth of Virginia. Markel’s principal executive offices are located in Glen Allen,

Virginia and it likewise conducts business all over the world, including in Massachusetts. As the

100% owner of Markel CATCo, and by virtue of taking over the Markel CATCo Board of

Directors on or about January 17 or 18, 2019 in order to terminate Plaintiff’s and Mr. Belisle’s

employment, Markel is an alter ego to, or the principal in a principal/agent relationship with,

Markel CATCo.

                                JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiff and Defendants.




                                              -5-
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 6 of 30



Markel and Markel CATCo are citizens of a different state and a foreign state, respectively, and

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       16.     This Court has personal jurisdiction over Defendant Markel CATCo, at a

minimum with respect to this Action because:

                  a. Markel CATCo solicited Plaintiff for employment in Massachusetts,

                      negotiated employment contracts with Plaintiff in Massachusetts, and

                      employed Plaintiff in Massachusetts from the beginning of her

                      employment in May 2016 through March 2017 .

                  b. Markel CATCo has published defamatory statements and private facts

                      regarding Plaintiff to a global audience, causing harm to the personal

                      reputation of Plaintiff, a Massachusetts resident, and to the business

                      reputation of Plaintiff with respect to her professional and personal

                      acquaintances, especially including within her state of residence.

                  c. Markel CATCo has availed itself of the laws of Massachusetts by, among

                      other things, regularly soliciting and doing business with institutional

                      investors within Massachusetts. Plaintiff conducted business, on behalf of

                      Markel CATCo and within the scope of her employment, with investors in

                      Massachusetts.

       17.     This Court has personal jurisdiction over Defendant Markel because:

                  a. On information and belief, Defendant Markel underwrites specialty

                      commercial insurance policies on a national basis, with regional sales

                      personnel dedicated specifically to a region that includes Massachusetts

                      residents.     Markel’s wholly owned subsidiary, Markel Service,




                                               -6-
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 7 of 30



                       Incorporated, is licensed with the Massachusetts Secretary of the

                       Commonwealth to conduct business as a foreign for-profit corporation and

                       is described as an insurance brokerage.

                   b. Markel is the alter ego of its wholly owned subsidiary, Markel CATCo,

                       particularly after seizing control of the Markel CATCo Board for the

                       purpose of terminating the employment of Markel CATCo’s CEO Mr.

                       Belisle and Markel CATCo’s CEO-Bermuda and CEO designate Plaintiff.

                   c. Markel published defamatory statements regarding Plaintiff to a global

                       audience, causing harm to the personal reputation of Plaintiff, a

                       Massachusetts resident and to the business reputation of Plaintiff with

                       respect to her professional and personal acquaintances especially within

                       her state of residence.

       18.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2, 3), 1391(c)(3)

because a substantial part of the events giving rise to the claim occurred in this district, because

Defendants Markel and Markel CATCo are subject to personal jurisdiction in this district with

respect to this action, because Defendant Markel CATCo is a foreign entity not resident in the

United States, and because Plaintiff is a United States citizen and Massachusetts resident whose

contacts with Bermuda will completely end within a matter of weeks when her lease expires on

March 31, 2019 and her work permit expires on March 15, 2019. In addition, the “Governing

Law; Venue” provision in the Addendum, while providing that the Addendum shall be governed

by Bermuda law, further provides only that the parties agree to submit to the jurisdiction of the

Supreme Court of Bermuda.         In contrast to exclusive forum-selection provisions in other

contracts between Plaintiff and Markel CATCo, under which she expressly does not sue, the




                                                 -7-
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 8 of 30



parties did not agree to an exclusive forum. All other factors, including the wrongful conduct of

a foreign entity against a U.S. citizen who resides in Massachusetts, favor venue here.

       19.     Markel CATCo agreed to an exclusive forum selection clause in New Hampshire

in the employment contract of Mr. Belisle, and Mr. Belisle’s corresponding lawsuit is filed there,

indicating that venue in the northeastern United States is not a burden upon Markel CATCo

when contracting with one who has the bargaining power to insist upon it.


                                 STATEMENT OF FACTS
       A.      Plaintiff’s Employment.

       20.     Mr. Belisle conceived of, and participated in the establishment of, CATCo in July

2010, in conjunction with owner QIC, a Qatari entity. In each of the first six years of its

existence, CATCo averaged double digit annual returns for its investors. On September 9, 2015,

QIC completed the sale to Markel of substantially all of the assets of the two related companies

that Mr. Belisle and QIC had founded – CATCo Investment Management Ltd. (“CATCo”) and

CATCo-Re Ltd. CATCo was an insurance-linked securities investment manager and reinsurance

manager focused on building and managing highly diversified, collateralized retrocession and

reinsurance portfolios covering global property catastrophe risks.       CATCo-Re Ltd. was a

provider of reinsurance protection.

       21.     As noted above, in May 2016, Markel CATCo hired Plaintiff as a Senior Actuary,

working out of an office in Wellesley, Massachusetts. Plaintiff, who is skilled in astrophysics,

actuarial science and catastrophe risk modeling, among other things, quickly rose through the

ranks at Markel CATCo. As early as July 2016, Mr. Belisle first discussed with Plaintiff the

possibility of moving to Bermuda to ultimately take over as the Bermuda Chief Executive

Officer of Markel CATCo. As early as December 2016, Mr. Belisle identified Plaintiff as his



                                               -8-
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 9 of 30



likely successor in an email to Markel’s Co-Chief Executive Officer Richard Whitt III. Such

events substantially preceded the personal relationship referenced below.

       22.    On December 21, 2016, Plaintiff negotiated and executed an agreement in

Massachusetts to become the Chief Risk Officer of Markel CATCo.

       23.    In March of 2017, Plaintiff rented a residence in Bermuda in connection with her

role of Chief Risk Officer and worked from that office.

       24.    Soon thereafter, the officers of Markel CATCo and Markel began discussions

about Plaintiff ultimately assuming the role as Chief Executive Officer – Bermuda. In May

2017, Mr. Belisle emailed Markel co-CEO Richard Whitt stating his plan is to promote Plaintiff

to the role of CEO-Bermuda within the next year. This, too, preceded the personal relationship

referenced below.

       25.    Plaintiff was formally appointed as Chief Executive Officer – Bermuda in

November 2017.

       26.    Plaintiff and Mr. Belisle consistently demonstrated the highest levels of success in

performing their duties. This was largely due to the accomplishments of Plaintiff and Mr.

Belisle, who travelled extensively worldwide to raise $2.3 billion of new capital in the Fall of

2017 and an additional $600 million during 2018, following a series of natural disasters that

made such new capital critical to Markel CATCo’s continued success. This has been quoted as

one of the largest individual capital raises in the Insurance Linked Securities (“ILS”) market

history. Not only did Plaintiff and Mr. Belisle perform their jobs well, their capital raising

achievements were unprecedented in the history of their industry.




                                              -9-
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 10 of 30



       27.     As of December 31, 2018, the combined assets under management (“AuM”) of

the funds managed by Markel CATCo had grown to $6.2 billion from $2.6 billion at the time of

the sale of CATCo to Markel.

       B.      The Inquiry.

       28.     As with other companies in the same market, Markel CATCo annually established

loss reserves following catastrophic insured loss events through a complex proprietary process

involving actuarial modeling and computations. In 2017, Markel CATCo, like other funds in the

same market, experienced so-called loss creep in its reserves due to several unpredictable natural

catastrophes, including without necessary limitation Hurricanes Harvey, Irma, Maria, and the

unprecedented 2017 wildfires in California. These natural disasters required Markel CATCo,

and others, to modify their loss reserves in late 2017 and throughout 2018. Markel CATCo

recalculated the necessary loss reserve, and obtained approval of the new loss reserve from

Markel CATCo’s auditors, KPMG. In addition, the loss reserves were presented to Markel Co-

Chief Executive Officer Richard R. Whitt III and to the board of directors of both the private and

public funds managed by Markel CATCo, and all agreed that the loss reserve methodology was

sound and that the loss reserves were sufficient based on the industry loss knowledge available at

that time.

       29.     On information and belief, on or about November 30, 2018, Markel was contacted

by U.S. and Bermuda authorities with inquiries regarding loss reserves recorded in late 2017 and

early 2018 at Markel CATCo (collectively, the “Inquiry”). No separate outreach was made to

Markel CATCo, a Bermuda entity. Markel shared information only sparingly with Plaintiff and

with Markel CATCo’s officers and directors. Markel did not initially inform Plaintiff, Mr.

Belisle, or others at Markel CATCo of the Inquiry. Instead, on or about December 4, 2018,




                                              - 10 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 11 of 30



without notice to Markel CATCo, Markel General Counsel Richard Grinnan traveled to

Bermuda along with attorneys Christopher Gunther and David Zornow from Skadden, Arps,

Slate, Meagher & Flom LLP (“Skadden”), whom Markel retained to conduct an internal review

at Markel CATCo. Markel also brought along one or more employees of IT vendor Consilio to

image personal and business devices in the possession of the Markel CATCo employees. On the

afternoon of December 4, 2018, without any meaningful advance notice, the representatives from

Skadden and Markel arrived at Markel CATCo, demanded to meet with the entire staff, and

immediately began what they described as an “internal review.”

       30.     The Markel and Skadden representatives, without disclosing that they would be

imaging personal communications and communication modes, e.g., WhatsApp, and without

suggesting that the employees had a choice, demanded that all employees, including Plaintiff,

surrender their personal phones and other business and personal electronic devices, to be imaged

and/or searched immediately. Based on these demands and under the misinformed belief that

they had no choice in the matter, Plaintiff and Mr. Belisle (among others) provided their personal

smartphones and other personal and company-owned devices to Consilio for imaging, believing

that the imaging on the personal cell phones would be limited to company accounts and would

not be extended to personal communications, e.g., via text or WhatsApp.

       31.     Despite the fact that no public announcement was required, Markel indicated its

intention to announce publicly that Markel CATCo was under investigation by an unidentified

department of the United States Government. Markel CATCo’s Management as well as the

Boards of the public and private funds managed by Markel CATCo voiced the view that no

public announcement was required or should be made, particularly given that such an

announcement would be against the interests of the investors in the two funds managed by




                                              - 11 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 12 of 30



Markel CATCo. Markel ignored those entreaties and issued a press release on December 6,

2018, gratuitously disclosing the existence of the Inquiry, and stressing that the Inquiry did not

“involve other Markel Corporation companies,” and stating that “outside counsel has been

retained to conduct an internal review.” Markel’s issuance of the press release was thus over the

objections of Markel CATCo Management and the Directors of the two funds managed by

CATCo.

       32.     In the first trading day following the December 6 announcement Markel’s stock

price dropped nearly 9%, representing a loss of more than $1 billion of market capitalization; and

shareholder lawsuits were filed against Markel. Further, Markel CATCo’s publicly traded fund

was severely impacted with the ordinary share price dropping nearly 40% in one day.

       33.     Plaintiff fully cooperated with the internal review and participated in interviews

with Skadden lawyers as and when requested, but neither Plaintiff nor Mr. Belisle was permitted

to participate in the Inquiry itself. Despite Plaintiff’s crucial role with Markel CATCo, Markel

did not provide her – and indeed, to this day still has not provided her – with more than cursory

information about the scope, progress or status of the Inquiry.

       34.     Markel’s unwillingness to involve either Plaintiff or Mr. Belisle in the Inquiry

was short sighted and contrary to the best interests of Markel CATCo, the investors in the funds

managed by Markel CATCo, and the Markel CATCo employees and management team,

including Plaintiff. Nevertheless, Markel discouraged the efforts of Plaintiff and Mr. Belisle to

participate in the Inquiry, even on their own behalf.

       35.     Even without more detailed information regarding the precise scope of the

Inquiry, Plaintiff is confident that there was no wrongdoing with respect to Markel CATCo’s

loss calculations. The estimation of loss reserves is, however, an extremely complicated and




                                               - 12 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 13 of 30



specialized area. In light of this fact, both Plaintiff and Mr. Belisle have been anxious to provide

as much information as possible so that Skadden and the government agency understand the

process and the actions that Markel CATCo took in making loss estimations and reports. Among

other things, Plaintiff and Mr. Belisle have offered to speak to the government agency regarding

these issues. Markel has never accepted that proposal.

       C.      Markel Promises to Pay Incentive Payments.

       36.     With Markel’s own stock price falling nearly 9% the day after the announcement,

representing a loss of more than $1 billion in market capitalization, and continuing to fall by

nearly 17% throughout December 2018, Markel’s executives, including Co-Chief Executive

Officer Richard Whitt and General Counsel and Chairman of Markel Corp.’s Board Richard

Grinnan, requested that Mr. Belisle delay or forfeit the incentive CSE and PE compensation

payments that were scheduled to vest on December 31, 2018.

       37.     However, on December 13, 2018, during a telephone call among Messrs. Belisle,

Whitt, and Grinnan, among others, Mr. Whitt stated that that all other Markel CATCo

employees, including Plaintiff, would “definitely” receive their incentive payments. Whitt then

confirmed that Mr. Belisle could communicate confirmation of the incentive payments to the

entire staff, including Plaintiff, immediately following this telephone call, which he did.

       38.     On December 31, 2018, Plaintiff was fully vested in her 2018 CSB of $125,000,

would at subsequent year-ends be entitled to an additional $325,000 in CSB payments, and

would on March 31, 2019 be entitled to a $7,000,000 Retention Bonus. The $325,000 and

$7,000,000 payments vested immediately in the event of a termination without cause. All were

forfeited in the event of a termination for cause.




                                                - 13 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 14 of 30



       39.     Defendants did not have cause to terminate Plaintiff or Mr. Belisle, so, they

developed a scheme to do so.

       40.     By means of an unauthorized and unlawful invasion of Plaintiff’s privacy, Markel

found its purported justification for depriving Plaintiff of millions of dollars that would shortly

be due and owing to her: On or shortly after December 4, 2018, Markel, with the assistance of

vendors, accessed and then reviewed personal and private communications on electronic devices

that they had demanded Plaintiff and Mr. Belisle provide for imaging, purportedly for use in the

Inquiry. This review occurred despite the fact that Defendants did not have permission from

Plaintiff or Mr. Belisle to conduct a review of their personal, non-company accounts on their

personal devices.

       41.     Markel’s deceptive actions undertaken in an attempt to avoid its obligations to

Plaintiff did not end there. Representatives of Markel began asking probing questions about

portfolio strategy and how the business operates. On information and belief, these actions were

part of the coordinated scheme to remove Plaintiff and Mr. Belisle from their positions and avoid

making the incentive payments, while, at the same time, providing Markel with information

about the portfolio strategy and how the Markel CATCo business operates in order to run the

company after Plaintiff and Mr. Belisle were no longer employed.

       42.     On January 13, 2019, Markel Corp’s Human Resources department informed all

Markel CATCo employees, including Plaintiff and Mr. Belisle, that they would receive their

respective incentive payments on January 30, 2019. As explained below and herein, however, no

such payment has been made to Plaintiff or to Mr. Belisle.




                                              - 14 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 15 of 30



       D.      The Skadden “Interview.”

       43.     On or about January 15, 2019, attorneys from Skadden contacted Plaintiff to

schedule an interview. Skadden disingenuously described the interview as a “follow-up” to

earlier interviews between Skadden and Plaintiff concerning the Inquiry.

       44.     Skadden scheduled an interview with Mr. Belisle for earlier on the same day of

Plaintiff’s interview.   Mr. Belisle was also disingenuously informed by Skadden that the

“interview” would be a “follow-up” to earlier interviews in which he participated, arising from

the Inquiry.

       45.     The “interviews” occurred on January 17, 2018. Although each interview began

with an initial, fairly high-level discussion regarding loss reserves, Plaintiff quickly realized that

the meetings were not scheduled for the purpose of learning information about that topic.

Instead, Skadden informed Plaintiff that Markel or others on its behalf had accessed her personal

communications without her knowledge or authorization. Based on communications they had

improperly accessed, Skadden accused Plaintiff of engaging in an undisclosed personal

relationship with Mr. Belisle. Skadden claimed that the existence of the relationship was a

violation of Markel’s Code of Conduct and Plaintiff’s employment agreements, although no such

prohibitions existed in the agreements, in the Code as it existed on December 31, 2018, or in any

Code as applied to a subordinate employee involved in a personal relationship with her superior.

       46.     Markel and Skadden demanded that Plaintiff and Mr. Belisle surrender their

phones and other electronic devices a second time, to be imaged again. Plaintiff and Mr. Belisle

were again told, incorrectly, that even if a device was personal – such as a personal smartphone

that the employees had purchased with their own money – they were required to provide it to be

imaged. Based on these demands and under the continued, misinformed belief that they had no




                                                - 15 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 16 of 30



choice and no right to privacy in their personal accounts, Plaintiff and Mr. Belisle again provided

their personal smartphones and other devices to Consilio for imaging.

       E.      Markel’s Code of Conduct.

       47.     Prior to January 1, 2019, Markel’s Code of Conduct did not contain a provision

prohibiting or discussing personal relationships between Markel employees. See Ex. 2 (the “Pre-

2019 Code of Conduct”). Although the Code of Conduct had a section regarding “Conflicts of

Interest,” the text and examples made it clear that Markel’s Pre-2019 Code of Conduct related to

business relationships that could give rise to business conflicts of interest.

       48.     At some time on or about December 4, 2018, after imaging Plaintiff’s and Mr.

Belisle’s personal cell phones, including their personal accounts on those phones, Defendants

became aware that Plaintiff and Mr. Belisle had developed a personal relationship. Thereafter,

Markel, without notice to Markel CATCo Management including Plaintiff, purported to amend

its own Code of Conduct, to which Markel subsidiaries were subject, to state: “Having a

relationship with another Employee in the Company when one Employee directly or indirectly

supervises the other Employee” is a potential or actual “Conflict of Interest.” See Ex. 3 (the

“Substitute Code of Conduct”). The Substitute Code of Conduct bears the date January 2019 and

appears to have been first posted online on January 7, 2019. Plaintiff and Mr. Belisle were never

given the opportunity to review or sign the Substitute Code of Conduct, nor were they even

aware of its existence before their termination, even though they were both officers and directors

of Markel CATCo. The provision regarding personal relationships did not exist in prior versions

of the Code of Conduct, which Plaintiff and Mr. Belisle did sign. The provision in the Substitute

Code of Conduct cannot be read in any event as justifying termination of the subordinate

employee in the relationship.




                                                - 16 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 17 of 30



       49.     At no time did any relationship between Plaintiff and Mr. Belisle result in an

improper conflict of interest, or create a situation that in any way interfered with or influenced

Plaintiff’s contribution to Markel or Markel CATCo, or impeded her ability to perform her work

objectively and effectively. To the contrary, the promotions of Plaintiff discussed above were all

in process before any personal relationship began, and Plaintiff’s Incentive Payments were not

from Markel CATCo funds but were, rather, granted by Mr. Belisle through the Belisle

Allocations. In other words, as he customarily did with his key team members, he reduced his

own payment by causing a well-earned portion to be due to Plaintiff.

       50.     In addition, at the time of Plaintiff’s promotion to CEO - Bermuda, her salary was

increased commensurate with her new position as, prior to that time, her salary was significantly

less than that of many of her direct reports. At all times, any changes in salary for Plaintiff were

approved by Mr. Whitt and Human Resources (“HR”) at Markel. Further, Plaintiff’s most recent

salary change was subject to a review of comparable roles at peer companies and was ultimately

approved by both Mr. Whitt and Markel’s HR and Compensation departments.                  As such,

Plaintiff’s salary changes, as confirmed by Markel’s Compensation team via an independent

review, were fair and appropriate for the significant leadership role she had assumed at Markel

CATCo.

       F.      Plaintiff’s Termination.

       51.     On January 18, 2019, through corporate maneuvering that was not shared with

Plaintiff or Mr. Belisle (despite the fact that they were both directors of Markel CATCo), Markel

elected five new, additional members to the Markel CATCo board, whose terms were to

commence immediately. All of the new members were under the control of Markel. Markel




                                               - 17 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 18 of 30



CATCo then convened a meeting of the Board of Directors, five of whom were directly

controlled by Markel and four of whom, including Plaintiff and Mr. Belisle, were not.

       52.     Plaintiff and Mr. Belisle were informed during the purported Board meeting that

they were terminated, effective immediately, and that their respective incentive payments would

not be paid. The two actual Markel CATCo Board members apart from Plaintiff and Mr. Belisle

declined to vote, and the terminations were carried out by the newly appointed Markel-sponsored

“directors.”

       53.     Mr. Belisle offered to “cure” any perceived conflict of interest (although no such

conflict existed) by resigning immediately, while Plaintiff continued as Chief Executive Officer

of Markel CATCo. Mr. Belisle was entitled to a notice and a cure period, neither of which

Markel allowed; and his proposed actions would in fact have cured any conflict of interest,

although none existed.   He expressed concerns to the newly constituted Board that, given the

crucial roles that he and Plaintiff played, Markel CATCo could be rendered unable to survive,

and its investors in the funds that it managed harmed, if he and Plaintiff were both terminated.

The newly constituted Board ignored the entreaty, and continued to deny Mr. Belisle his

contractual opportunity to cure the purported grounds for termination.

       54.     On January 18, 2019, Plaintiff received a Notice of Termination of Employment

from Mr. Grinnan, which specified that Plaintiff had been terminated for “Cause, as defined in

[her] employment agreement.” The notice includes the baseless claim that Plaintiff “breached

the Employment Agreement prior to December 31, 2018 and [was] not in good standing with

[Markel CATCo] as of that date.” Therefore, Mr. Grinnan concludes, Plaintiff was ineligible for,

and would not receive, any Incentive Payments – despite the fact that some of the payments had

already vested before the termination and others were due and owing, or would be shortly,




                                              - 18 -
           Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 19 of 30



because no “cause” existed justifying her termination. The notice ignores the fact that, as the

subordinate in the relationship, Plaintiffs’ conduct could not have been a terminable offense even

under the hastily revised January 2019 Substitute Code of Conduct.

       55.     Markel provided a similar message to Mr. Belisle, and refused to pay him any of

his $65,950,000 in incentive payments, even though they were fully vested and payable.

       56.     Later that same day, Markel issued a press release in which it falsely stated that

Plaintiff had violated Markel policies as a result of her relationship with Mr. Belisle. The press

release further implied -- falsely -- that Plaintiff’s termination was also somehow related to the

Inquiry.

       57.     On information and belief, on or about January 29, 2019 Markel CATCo

convened a call with over 100 attendees, including investors and staff in the managed funds. The

President and Chief Underwriting Officer of Markel Global Reinsurance, Jed Rhoads, who was

appointed as the interim head of Markel CATCo, began the call by stating that no questions

would be taken and that the purpose was to address why Plaintiff’s and Mr. Belisle’s

employment had been terminated. Markel representatives went on to say that during the Inquiry,

Markel uncovered the fact that Plaintiff and Mr. Belisle had engaged in an undisclosed personal

relationship, including during a period when Mr. Belisle was setting Plaintiffs’ salary and

bonuses. No mention was made that the salaries and bonuses were approved by Markel, or that

the bonuses and other Incentive Payments were from the Belisle Allocations, not from funds of

Markel or Markel CATCo. Further, the bonuses were fully in line with Plaintiff’s position as

Markel CATCo CEO-Bermuda, the highest position behind Mr. Belisle’s own and one for which

Plaintiff was selected before any personal relationship existed.




                                               - 19 -
           Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 20 of 30



          58.   These statements and others that Markel and its agents have made are false and

misleading, and portray a supposed conflict of interest that did not occur and a violation of a

corporate policy that did not exist and would not in any event have applied to a subordinate

employee.

          59.   Defendants’ conduct was wanton, malicious, motivated by ill will and hostility

and calculated to lead to a financial gain of tens of millions of dollars. Defendants developed a

concerted plan, after invading Plaintiff’s privacy, to surreptitiously alter Markel’s Code of

Conduct as a pretextual basis to terminate Plaintiff’s employment without notice or opportunity

to cure, thereby denying her substantial benefits under the Addendum. Moreover, Defendants

then proceeded to invade her privacy further by publicly announcing the occurrence of a private

personal relationship, falsely stating that the relationship constituted a conflict of interest in

violation of a policy that did not exist and would not have applied, and falsely implying that the

termination was also related to the Inquiry. All of this conduct was undertaken in an apparent

attempt to cover up the actual monetary reason for Plaintiff’s and Mr. Belisle’s termination, and

with the apparent goal of clouding her reputation to prevent or materially impair her ability to

compete with Markel CATCo or Markel after her termination


                                  COUNT I
                BREACH OF CONTRACT (MARKEL AND MARKEL CATCo)

          60.   Plaintiff incorporates by reference Paragraphs 1 through 59 as if set forth fully

herein.

          61.   On or about October 19, 2018, Plaintiff and Markel CATCo entered into the

Addendum, which superseded Schedule 2 to her employment agreement in its entirety and

governed the parties’ obligations with respect to the subjects covered by the Addendum,

including Incentive Payments.


                                              - 20 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 21 of 30



       62.     Plaintiff performed her obligations to Markel CATCo in every material respect,

up through and including January 18, 2019.

       63.     Pursuant to the Addendum, Plaintiff’s 2018 CSB vested on December 31, 2018,

and Markel CATCo was obligated to pay it on or before January 30, 2019.

       64.     Pursuant to the Addendum, when Markel CATCo terminated Plaintiff without

cause, Markel CATCo became obligated to pay the full RB and any remaining CSB within thirty

days of termination. Addendum at 3. It failed to do so.

       65.     Plaintiff was terminated without cause and without notice on January 18, 2019.

       66.     Markel CATCo has not remitted the 2018 CSB to Plaintiff and has repudiated its

obligations to pay it and the remaining Incentive Payments, thereby breaching the Addendum

and causing resulting harm to Plaintiff.

       67.     Markel assumed control of the Markel CATCo Board of Directors in

January 2019 in order to terminate Plaintiff’s and Mr. Belisle’s employment.

       68.     By its unilateral exercise of control of its wholly owned subsidiary, and the other

actions described above, Markel demonstrated that it is Markel CATCo’s alter ego.

       69.     Markel, through its alter ego Markel CATCo, materially breached Plaintiff’s

Addendum (a) by causing Markel CATCo to repudiate its obligation to pay Plaintiff’s Incentive

Payments under the Addendum, and (b) by terminating Plaintiff’s employment without cause.

       70.     Alternatively, Markel’s control of Markel CATCo created an agency relationship

whereby Markel CATCo’s acts as an agent are attributable to Markel as the principal.

       71.     Markel CATCo acted as Markel’s agent with respect to Markel CATCo’s

breaches of the Addendum, and Markel is liable for those breaches as Markel CATCo’s

principal.




                                              - 21 -
           Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 22 of 30



          72.   In sum, Markel is liable along with Markel CATCo for the breach of Plaintiff’s

rights pursuant to the Addendum, either because Markel CATCo made itself the alter ego of

Markel CATCo or because Markel was the principal on whose behalf its agent Markel CATCo

acted.


                                 COUNT II
                   BREACH OF THE IMPLIED COVENANT OF
          GOOD FAITH AND FAIR DEALING (MARKEL AND MARKEL CATCo)

          73.   Plaintiff incorporates by reference Paragraphs 1 through 72 as if set forth fully

herein.

          74.   In every agreement, including the Addendum, there is an implied covenant that

the parties will act in good faith and fairly with another. Contracting parties are prohibited from

behaving in a manner inconsistent with the parties’ common purpose and justified expectations.

          75.   If, for any reason, Markel or Markel CATCo is found not to have breached the

Addendum, either or both nonetheless breached the covenants of good faith and fair dealing.

          76.   Markel, acting through its agent Skadden, violated Plaintiff’s privacy by

informing her that she was required to turn over her personal cell phone for imaging, while

causing her to believe that only company accounts would be imaged.             Without notice or

authorization, Markel, acting through its agent Skadden, caused Plaintiff’s personal accounts on

her personal cell phone to be imaged. Markel and Markel CATCo then used that improperly

obtained personal data as a pretextual basis to terminate Plaintiff’s employment with Markel

CATCo.

          77.   In addition, Markel replaced the Pre-2019 Code of Conduct with the Substitute

Code of Conduct to include personal relationships as conflicts of interest, without notice to or

action by, the Markel CATCo directors or officers.



                                              - 22 -
           Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 23 of 30



          78.   Markel and Markel CATCo then terminated Plaintiff’s employment and denied

her Incentive Payments that had already vested on December 31, 2018 and that would vest or

become payable soon, on the basis that she had violated the Substitute Code of Conduct, about

which she knew nothing and which would not have applied to her as the subordinate employee in

any event.

          79.    Further, Markel and Markel CATCo announced publicly (a) that Plaintiff’s

employment was being terminated for engaging in a personal relationship, thereby further

violating her privacy rights; (b) that the relationship violated company policy, when the policy

had only been modified after January 1, 2019 and would not have applied to her as the

subordinate employee in any event ; and (c) that the Inquiry was occurring simultaneously with

the termination, thereby falsely implying a relationship between the termination and the Inquiry.

          80.   Markel’s and Markel CATCo’s conduct as alleged in the foregoing paragraphs,

individually and collectively, violates the implied covenant of good faith and fair dealing.

          81.   Markel and Markel CATCo’s breach of the implied covenant of good faith and

fair dealing has caused, and continues to cause, injury to Plaintiff, including but not limited to,

failure to pay the Incentive Payments which she is due under the Addendum, injury to reputation,

and distress and embarrassment attendant upon the invasion of her privacy rights


                                 COUNT III
                UNJUST ENRICHMENT (MARKEL AND MARKEL CATCo)

          82.   Plaintiff incorporates by reference Paragraphs 1 through 81 as if set forth fully

herein.

          83.   Markel CATCo is a wholly owned subsidiary of Markel, such that Markel

benefits financially through Markel CATCo as a result of Plaintiff’s activities. For example, in




                                               - 23 -
           Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 24 of 30



conjunction with Mr. Belisle, Plaintiff raised $2.3 billion in the Fall of 2017 for Markel

CATCo’s private and public finds.

          84.   Markel, as the owner of Markel CATCo, realized substantial benefits from

Plaintiff’s performance from March 2016 through January, 2019, reflected in the annual revenue

of Markel CATCo during that period.

          85.   Markel, either itself or through its subsidiary and alter ego Markel CATCo, has

retained for its own benefit the Incentive Payments due to Plaintiff.

          86.   In light of Markel’s misconduct culminating in the termination of Plaintiff, it is

unconscionable for Markel to retain the benefit of Plaintiff’s services and to withhold the

Incentive Payments from Plaintiff. Alternatively, it is unconscionable for Markel to passively

accept through Markel CATCo the benefits of Plaintiff’s services and to retain Plaintiff’s

Incentive Payments.

          87.   Markel and Markel CATCo have been unjustly enriched at the expense of

Plaintiff by their wrongful conduct.


                                  COUNT IV
                    DEFAMATION (MARKEL AND MARKEL CATCo)

          88.   Plaintiff incorporates by reference Paragraphs 1 through 87 as if set forth fully

herein.

          89.   On January 18, 2019, Markel issued a press release stating that Plaintiff and Mr.

Belisle violated “Markel policies relating to an undisclosed personal relationship,” and were “no

longer with the company” following “prompt action . . . taken” by Markel. The January 18, 2019

press release sandwiched these statements regarding Plaintiff and Mr. Belisle’s termination,

which constitute an invasion of privacy as discussed below, with references to the Inquiry, even

though the personal relationship is entirely unrelated to the Inquiry.


                                               - 24 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 25 of 30



       90.       Markel       published     the     press    release     on     its    website     at

http://www.markelcorp.com/About-Markel/NewsRoom/Reuters2383940; issued the press release

to PRNewsire, Reuters, and an unknown number of other media organizations for further public

dissemination; and filed the press release with the Securities and Exchange Commission’s

EDGAR system on an 8-K Form.

       91.       On information and belief, Markel and others acting at its behest (including new

officers of Markel CATCo) have likewise made oral statements to third parties, including

investors, that Plaintiff and Mr. Belisle were terminated because they breached their respective

employment agreements, engaged in actions that subjected them to a conflict of interest, and

violated Markel’s code of conduct. These oral statement have occurred, among other times,

during a call with investors on or about January 29, 2019.

       92.       Defendants’ press release and oral statements regarding Plaintiff’s termination

were false and defamatory, because Plaintiff did not violate any Markel policy in existence prior

to January 1, 2019 and did not engage in actions that gave rise to a conflict of interest, and

because the Substitute Code of Conduct would not have applied to her as the subordinate

employee in any event.

       93.       Defendants’ press release and oral statements were also false and defamatory by

omission, inasmuch as they state that Plaintiff and Mr. Belisle violated Markel’s policies, while

omitting that:

                    a. With knowledge of Plaintiff and Mr. Belisle’s relationship, Markel

                          created, but did not give prior notice of or obtain approval from the

                          Markel CATCo Board of, the Substitute Code of Conduct, which had

                          purportedly been modified to require disclosure of personal relationships;




                                                  - 25 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 26 of 30



                   b. Plaintiff as the subordinate employee would not be subject to termination

                       under the Substitute Code of Conduct in any event;

                   a. Markel did not notify either Plaintiff or Mr. Belisle that it had created the

                       Substitute Code of Conduct to prohibit undisclosed relationships,

                       notwithstanding that Markel knew of their relationship; and

                   b. Plaintiff and Mr. Belisle’s relationship was not in violation of Markel’s

                       Code of Conduct, certainly as it existed prior to January 2019, because the

                       Substitute Code of Conduct was never properly adopted, nor was it

                       accepted by Plaintiff or Mr. Belisle.

       94.     Defendants’ statements were also false and/or false by omission to the extent that

they state that Plaintiff’s and Mr. Belisle’s employment was terminated in the course of Markel’s

internal review related to the Inquiry, thereby implying a connection between the termination and

the Inquiry while omitting the fact that the relationship and the termination were entirely

unrelated to the Inquiry.

       95.     Each of Defendants’ misrepresentations and misleading statements, and all of

them collectively, have held Plaintiff up to scorn, ridicule, disgrace or contempt in the mind of a

considerable and respectable segment of the community, and have damaged her reputation and

business opportunities.

       96.     At the time the statements were made, Defendants knew, or at the very least

should have known, that the statements were false and/or that they had omitted material

additional information rendering the statements misleading.

       97.     Defendants’ statements have caused, and continue to cause, injury to Plaintiff’s

personal and business reputations, the full extent of which is not yet known to Plaintiff.




                                               - 26 -
           Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 27 of 30



                                    COUNT V
                 INVASION OF PRIVACY (MARKEL AND MARKEL CATCo)

          98.    Plaintiff incorporates by reference Paragraphs 1 through 97 as if set forth fully

herein.

          A.     Intrusion Upon Seclusion and Solitude

          99.    On or about December 4, 2018, Markel and Skadden demanded that Plaintiff

surrender her phone and other electronic devices to be imaged and/or searched. Markel and

Skadden falsely represented that even if a device was personal, Plaintiff was required to provide

it for imaging, and led Plaintiff to believe that the imaging would be limited to corporate

accounts on the devices.

          100.   Based on these demands, Plaintiff provided her personal smartphone and other

personal and company-owned devices to Markel’s agents. Plaintiff did not authorize the imaging

or review of her personal, non-corporate accounts.

          101.   On or about January 17, 2019, Markel and Skadden again demanded that Plaintiff

make her personal smartphone available to Markel’s agents for copying. Again, based on the

demand and disingenuous representations, Plaintiff provided her phone but did not authorize the

imaging or review of her personal, non-corporate accounts.

          102.   Plaintiff’s smartphone includes extensive electronic data related to Plaintiff’s

private life that is entirely unrelated to either the Inquiry or Plaintiffs’ employment at Markel

CATCo, and that she neither understood would be, nor authorized to be, imaged or reviewed.

          103.   As a result of the prior imaging if not otherwise, Markel CATCo, and their agents

knew that Plaintiff’s smartphone contained extensive information concerning Plaintiff’s private

life that was entirely unrelated to either the Inquiry or Plaintiff’s employment at Markel CATCo.




                                               - 27 -
         Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 28 of 30



       104.    Defendants Markel CATCo, and Markel acting as alter ego to Markel CATCo,

further invaded Plaintiff’s privacy by unnecessarily and maliciously announcing that Plaintiff

had been terminated because of a personal relationship that purportedly violated a Company

policy that did not exist at any relevant time and would not have applied to Plaintiff as the

subordinate employee in any event.

       105.     Plaintiff has been harmed by Defendants’ intrusion upon her solitude and

seclusion, both because her personal information was accessed without authorization and used as

an unlawful basis to terminate her employment, and because her personal information was

unnecessarily announced in a manner designed to embarrass and interfere with her relationships.

       B.      Public Disclosure of Private Facts

       106.    On information and belief, Defendants discovered Plaintiff’s personal relationship

with Mr. Belisle through unauthorized review of Plaintiff’s personal correspondence and

documents.

       107.    Plaintiff’s personal relationship with Mr. Belisle was private and is of no

legitimate concern to the public.

       108.    Defendants publicized Plaintiff’s private personal relationship to the public at

large through, among other means, issuing a press release, filing a form 8-K with the Securities

and Exchange Commission, and making oral statements to Markel CATCo investors and

employees.

       109.    Plaintiff did not authorize or consent to Defendants’ communication of her private

personal relationship to the public at large.

       110.    Plaintiff has been harmed by Defendants’ public disclosure of private facts

concerning Plaintiff, both because her private information was used as an unlawful basis to




                                                - 28 -
             Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 29 of 30



terminate her employment, and because it was publicly announced in a manner designed to

embarrass and interfere with her family relationships.

         C.      False Light

         111.    Defendants’ press release and oral statements regarding Plaintiff’s termination

were false and defamatory, and/or false and defamatory by omission, as set forth above.

         112.    At the time they were made, Defendants knew that the statements were false

and/or that they had omitted additional information, which omissions caused the statements to be

misleading. Defendants acted intentionally and maliciously. Or, at a minimum, Defendants

recklessly disregarded whether these statements were false.

         113.    Defendants publicized these misrepresentations and misleading statements to the

public at large through, among other means, issuing a press release, filing an 8-K, and making

oral statements to Markel CATCo investors and employees.

         114.    Plaintiff has been harmed by Defendants’ conduct in publicly placing her in false

light.

         115.    Defendants’ invasions of Plaintiffs’ privacy through intrusion upon seclusion,

unauthorized accessing and use of private facts, unnecessary public disclosure of private facts,

and publicly placing Plaintiff in a false light have caused, and continue to cause, injury to

Plaintiff’s personal and business reputations, the full extent of which is not yet known to

Plaintiff.


                                    PRAYERS FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor as

follows:




                                               - 29 -
           Case 1:19-cv-10331-JGD Document 1 Filed 02/21/19 Page 30 of 30



          a.     Awarding contractual damages to Plaintiff in the amount of the Incentive

Payments, and such other consequential damages as are appropriate for violation of the

Addendum;

          b.     Awarding compensation and damages to Plaintiff for harm caused by Defendants’

tortious actions, including without limitation damages for emotional distress and injury to

reputation;

          c.     Awarding pre-judgment, post-judgment, and statutory interest;

          d.     Awarding attorneys’ fees and costs;

          e.     Ordering such other and further legal relief as the Court may deem just and

proper.


                                       JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all claims so triable.

                                                      Respectfully submitted

                                                      ALISSA FREDRICKS,

                                                      By her attorneys,



                                                      /s/ Joan A. Lukey
                                                      Joan A. Lukey
                                                      joan.lukey@choate.com
                                                      Justin J. Wolosz
                                                      jwolosz@choate.com
                                                      CHOATE, HALL & STEWART LLP
                                                      Two International Place
                                                      Boston, MA 02110
                                                      Tel.: (617) 248-5000
                                                      Fax: (617) 248-4000

Date: February 21, 2019




                                                  - 30 -
